Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 1 of 15 PageID #: 174



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

            -against-                              MEMORANDUM & ORDER
                                                   17-CR-0657-1(JS)(ARL)
SHAWN GIBSON,

                    Defendant.
----------------------------------X
APPEARANCES
For United States: Paul G. Scotti, Esq.
                    Madeline M. O’Connor, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:           Shawn Gibson, pro se
                         90530-053
                         Fort Dix
                         Federal Correctional Institution
                         Joint Base MDL
                         P.O. Box 2000
                         Fort Dix, New Jersey 08640

SEYBERT, District Judge:

            Defendant Shawn Gibson (“Defendant”), proceeding pro se,

seeks a reduction of his sentence, pursuant to the First Step Act,

18   U.S.C.    §    3582(c)(l)(A)(i),       in   light   of   health   concerns

surrounding the COVID-19 pandemic and his medical conditions.

(Def. Mot., ECF No. 38; Def. Reply, ECF No. 40; BOP Medical Recs.,

ECF No. 42.)       The Government opposes the motion.         (Gov’t Opp., ECF

No. 39.)      For the reasons set forth below, the motion is DENIED.




                                        1
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 2 of 15 PageID #: 175



                                     BACKGROUND

            Defendant was arrested in December 2017 and charged with

conspiracy to possess and distribute 100 grams or more of heroin

in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B)(i).

(See Indictment, ECF No. 1; Pretrial Services Report (“PSR”), ECF

No. 30, at ECF p. 1.)           Defendant entered a guilty plea to count

one of the indictment before Magistrate Judge Arlene R. Lindsay on

June 19, 2018.      (Min. Entry, ECF No. 22.)            Judge Arthur D. Spatt

accepted    the    guilty     plea   recommendation    (ECF     No.    24)   and   on

December     21,    2018,      sentenced     Defendant     to    sixty       months’

imprisonment, the mandatory minimum. 1

            Defendant is currently serving his sentence at Federal

Correctional Institution (“FCI”) Fort Dix and is projected to be

released on March 8, 2022.               See BOP.gov, https://www.bop.gov

/inmateloc/index.jsp (last visited Dec. 8, 2020).                     The Court is

aware of the recent COVID-19 outbreak at FCI Fort Dix and the

Bureau of Prison’s (“BOP”) response.               See United States v. Vega,

No. 89-CR-0229, 2020 WL 7060153, at *1 (E.D.N.Y. Dec. 2, 2020)

(Seybert, J.) (“[A]s of November 30, 2020, FCI Fort Dix was listed

as having the highest number of positive COVID-19 cases among its

inmates, with 303 inmates and 28 staff members listed as ‘positive’

for    COVID-19    and   47    inmates   and   6   staff   members      listed     as




1   This case was reassigned to the undersigned on June 19, 2020.
                                         2
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 3 of 15 PageID #: 176



‘recovered’     from   the   virus.”).      However,    according    to   the

information maintained by the BOP, the numbers at FCI Fort Dix

have decreased significantly since that late-November surge, at

least among the inmate population:          Out of a population of 2,739

total inmates, there are currently 16 inmates and 36 staff members

listed as “positive” for COVID-19 and 354 inmates and 6 staff

members listed as “recovered” from the virus.          See COVID-19 Cases,

BOP.gov, http://www.bop.gov/coronavirus/ (last visited Dec. 9,

2020).    The Court has not been advised whether Defendant is one of

the inmates who has contracted the virus.

            Defendant is twenty-nine years old.        In reply, Defendant

submitted (1) a summary of his “Health Problems” recorded by BOP

Health Services as of June 6, 2020, and (2) notes from an October

1, 2019 examination.      (BOP Medical Recs., ECF No. 42.)         According

to the BOP Medical Records and as relevant here, Defendant is

obese, with a body mass index (“BMI”) of 39-39.9 kg/m2, 2 and is

currently being treated for hypertension.           (Id. at ECF pp. 2-4.)

Defendant also states that he has had asthma since childhood. (Id.

at ECF p. 1.)     Defendant’s medical conditions are not indicated in

his PSR, however, which advises that “[t]he defendant stated he is

in excellent physical health with no medical problems reported.”




2 Defendant states that his BMI is now over 40, because he “ha[s]
gained over 10 pounds” since BOP has implemented COVID-19
restrictions at FCI Fort Dix. (BOP Medical Recs. at ECF p. 1.)
                                      3
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 4 of 15 PageID #: 177



(PSR at ECF p. 3.)              According to Defendant, he has a “spotless

disciplinary record” and “has used his period of incarceration to

better himself,” including by earning his G.E.D. and participating

in “several recidivism-reducing programs.”                        (Def. Mot. at 3.)

                                           DISCUSSION

I.    Legal Standard

            “A court may not modify a term of imprisonment once it

has been imposed except pursuant to statute.”                         United States v.

Rabuffo, No. 16-CR-0148, 2020 WL 2523053, at *1 (E.D.N.Y. May 14,

2020) (quoting United States v. Gotti, No. 02-CR-0743, 2020 WL

497987, at *1 (S.D.N.Y. Apr. 6, 2020)).                   The First Step Act, which

modified    18    U.S.C.        §    3582(c),      allows    a     court   to   modify   a

defendant’s sentence upon a motion of either (i) the Director of

the BOP, or (ii) the defendant “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden    of     the    defendant’s          facility,      whichever      is   earlier.”

18 U.S.C. § 3582(c)(1)(A).

            Under       the   statute,        courts     have     discretion    to    grant

compassionate          release       when    (1) there      are    “extraordinary       and

compelling reasons” that warrant a sentence reduction, (2) the

sentence       reduction        is        “consistent     with      applicable       policy

statements      issued     by       the    Sentencing    Commission,”       and   (3) the

                                               4
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 5 of 15 PageID #: 178



sentence reduction “is supported by the factors set forth in

18 U.S.C. § 3553(a).”         United States v. Canales, No. 16-CR-0212,

2020    WL   2319294,    at    *2   (S.D.N.Y.       May    9,    2020)     (quoting

18 U.S.C. § 3582(c)(1)(A)(i)).

             District    courts     may       consider    “the   full    slate   of

extraordinary and compelling reasons that an imprisoned person

might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020); see

id. at 236 (finding that “[b]ecause Guideline § 1B1.13 is not

‘applicable’      to    compassionate          release    motions   brought      by

defendants [as compared to those brought by the BOP], Application

Note 1(D) cannot constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling”).                   “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’”                    Id. at 237-

38 (emphasis and alteration in original) (quoting 28 U.S.C. §

994(t)).

             Even where extraordinary and compelling reasons exist,

the Court must “consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its

discretion, compassionate release is not warranted because Section

3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.”                   United

                                          5
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 6 of 15 PageID #: 179



States v. Davies, No. 17-CR-0057, 2020 WL 2307650, at *2 (E.D.N.Y.

May 8, 2020) (citation omitted).              A defendant “bears the burden of

showing    that    his    release    is    justified.”      United   States   v.

Patterson, No. 06-CR-0080, 2020 WL 3451542, at *1 (S.D.N.Y. June

23, 2020).

II.   Analysis

            Defendant filed his motion on May 4, 2020 requesting

compassionate release in light of health concerns surrounding the

COVID-19 pandemic and his medical conditions, namely, obesity,

high blood pressure (hypertension), high cholesterol, and asthma.

(See Def. Mot. at 1, 7.)        Defendant argues that his conditions of

confinement “create an unreasonable risk of exposure to COVID-19”

and that FCI Fort Dix is “unable to adequately protect him from

contracting the virus.”        (Id. at 5, 7.)       Defendant also alludes to

his “spotless” disciplinary record as evidence of “his new-found

respect for the rules placed upon him.”               (Id. at 3.)    Defendant

has served seventy-five percent of his sentence and, if granted

his request, intends to reside with his fiancé at her home in

Mastic, New York.        (Id. at 3.)      The Government opposes the motion,

arguing that (1) Defendant failed to exhaust his administrative

remedies (Gov’t Opp. at 4-7); (2) Defendant’s generalized fear of

contracting       COVID-19    does     not     constitute   extraordinary     or

compelling reasons warranting compassionate release (id. at 7-9);

and (3) the Section 3553(a) factors counsel against release (id.

                                          6
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 7 of 15 PageID #: 180



at    9-10).      The      Government    also    noted    Defendant’s    failure    to

substantiate         his   medical   conditions      through     personal   records.

(Id. at 9.)

               As detailed above, in reply, Defendant submitted his BOP

Medical Records.            He also attached the BOP’s response to his

request for compassionate release.               (See “Inmate Request to Staff

Response,” Reply, Ex. A, ECF No. 40.)                Defendant further explains

his efforts to request release from the Warden of FCI Fort Dix.

(Reply at 2-3.)         Defendant claims that on April 20, 2020, he filed

his request, which was denied without prejudice on April 27, 2020,

because Defendant failed to specify which of the Policy Statement

5050.50 provisions Defendant intended to invoke. 3                  (Inmate Request

to Staff Response.)            In an Electronic Order dated July 8, 2020,

the    Court    directed      Defendant     to    “re-submit      his   request    for

Compassionate Release/Reduction in Sentence with the warden at FCI

Fort Dix” and provide his consent under the Health Insurance

Portability and Accountability Act (“HIPAA”).                   (July 8, 2020 Elec.

Order.)        The    Court    further    directed       the   Government   to   serve

Defendant with a copy of the Electronic Order and file proof of

service on the docket.           (Id.)     However, the Government failed to

serve the Electronic Order on Defendant or, if it did, failed to

file proof of said service.


3 Defendant also stated that his counselor remarked that his
request would be “summarily denied.” (Def. Mot. at 1.)
                                           7
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 8 of 15 PageID #: 181



       A. Exhaustion of Administrative Remedies

              Despite the Government’s apparent non-compliance with

the Court’s July 8, 2020 Electronic Order, which places the Court

in an unenviable position, in reply, Defendant attached the Inmate

Request to Staff Response, evincing that he made a request with

the warden at FCI Fort Dix.            As presented to the Court, the Inmate

Request to Staff Response effectively denied Defendant’s request,

albeit on technical grounds, and, coupled with the remark from

Defendant’s counselor, constituted a denial.                         In any event, the

Court “need not wade into the exhaustion question because more

than   30    days    have    lapsed    since          the   warden    .   .   .   received

[Defendant’s] petition for compassionate release,”                        United States

v. Genovese, No. 18-CR-0183, 2020 WL 4004164, at *2 (S.D.N.Y. July

15, 2020) (citations omitted), and turns to the merits of the

motion.

       B. Extraordinary and Compelling Reasons

              This Court and others have recognized that an inmate’s

especially heightened risk of infection and risk of developing

severe      complications      from    COVID-19         based   on    the     defendant’s

specific      medical     history      may       constitute      “extraordinary           and

compelling”     reasons      to   grant      compassionate         release,       often    in

combination with other factors.              United States v. Phillip, No. 14-

CR-0264,      2020   WL     5633100,    at       *3    (E.D.N.Y.     Sept.     21,   2020)

(collecting cases); Vega, 2020 WL 7060153, at *3; United States v.

                                             8
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 9 of 15 PageID #: 182



Evans, No. 18-CR-0022, 2020 WL 6747881, at *3 (D. Conn. Nov. 17,

2020).    Courts considering defendants’ medical vulnerability from

COVID-19 ordinarily look to the Centers for Disease Control and

Prevention’s (“CDC”) guidance on at-risk health populations.                  See

Vega, 2020 WL 7060153, at *3; United States v. Barajas, No. 18-

CR-0736, 2020 WL 3976991, at *9 (S.D.N.Y July 13, 2020); Evans,

2020 WL 6747881, at *3 (collecting cases).                 Where, as here, a

defendant     argues      that   medical        vulnerability      to     COVID-19

constitutes    “extraordinary      and       compelling   reasons”      justifying

compassionate release, courts have engaged in a fact-intensive

inquiry that considers the defendant’s age, the severity and

documented     history     of    the     defendant’s      health      conditions,

defendant’s history of managing those conditions in prison, the

proliferation and status of infection at defendant’s facilities,

and the proportion of the term of incarceration that has been

served.    United States v. Brady, No. 18-CR-0316, 2020 WL 2512100,

at *3 (S.D.N.Y. May 15, 2020) (internal citations omitted).

            Upon a review of the submissions, the Court finds that

Defendant     has   not   established        “extraordinary     and     compelling

reasons” to modify his sentence.               18 U.S.C. § 3582(c)(1)(A)(i).

Here, Defendant, who is twenty-nine years old, does not fall into

a high-risk age group for COVID-19 complications.                       See Older

Adults,       Coronavirus        Disease         2019     (COVID-19),         CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                         9
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 10 of 15 PageID #: 183



 precautions/older-adults.html (last updated Dec. 7, 2020); see

 also Phillip, 2020 WL 5633100, at *4.              “In the macabre realm of

 mortality statistics, less than 1% of all fatal COVID-19 cases

 occurred among individuals younger than 35.”                United States v.

 Newton, No. 18-CR-0022, 2020 WL 6784267 (D. Conn. Nov. 18, 2020)

 (citing Provisional Death Counts for Coronavirus Disease 2019

 (COVID-19): Weekly Updates by Select Demographic and Geographic

 Characteristics,      CDC,    Table   1,   https://www.cdc.gov/nchs/nvss/

 vsrr/covid_weekly/index.htm#AgeAndSex              (last   updated    Dec.   9,

 2020)).

             However, Defendant is obese, treated for hypertension,

 and    claims   to   have   had   asthma   since    childhood. 4     These   are

 conditions that, according to the CDC, are known to correlate or

 might correlate to an increased risk of severe complications from

 contracting COVID-19.         People with Certain Medical Conditions,

 CDC,            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-


 4 The Court has reviewed the record, including the PSR and
 Defendant’s BOP Medical Records, and cannot find any documentary
 support for Defendant’s claim that he has asthma. In any event,
 even crediting Defendant’s claim, Defendant has not offered
 evidence that his asthma is “moderate-to-severe,” and he appears
 to have the condition under control. See United States v. Leon,
 No. 15-CR-877, 2020 WL 3100593, at *2 (S.D.N.Y. June 11, 2020)
 (noting that although “asthma undoubtedly presents risks related
 to COVID-19,” the defendant was “young and does not have other
 health conditions that compound that risk”); United States v.
 Mascuzzio, No. 16-CR-576, 2020 WL 3050549, at *3 (S.D.N.Y. June 8,
 2020) (finding no “extraordinary and compelling circumstances”
 where forty-year-old defendant failed to establish that his asthma
 was “severe enough to warrant compassionate release”).
                                       10
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 11 of 15 PageID #: 184



 precautions/people-with-medical-conditions.html                     (last        updated

 Dec. 1, 2020). Nevertheless, there is no indication in Defendant’s

 BOP Medical Records, which are not extensive, that his health

 conditions are not well controlled; indeed, since Defendant’s

 medical    conditions    are     not   reflected       in    the   PSR,    it    appears

 Defendant developed these conditions while incarcerated and the

 BOP had provided him with a course of treatment.                   See United States

 v. Sanchez, No. 08-CR-0789, 2020 WL 4742916, at *2 (S.D.N.Y. June

 17, 2020) (denying compassionate release where “nothing in the

 record suggests that [Defendant] has been ‘unable to care for

 himself’   or   that    he    has   ‘been     neglected      by    [prison]      medical

 personnel.’”) (collecting cases); United States v. Figueroa, No.

 04-CR-0515,     2020   WL     6873433,   at    *4     (E.D.N.Y.     Nov.    23,    2020)

 (denying    compassionate       release       where    the    defendant     did    “not

 suggest that he has been unable to manage any medical condition he

 may have, or that the BOP has neglected his care”) (collecting

 cases).

             As noted supra, the Court recognizes that FCI Fort Dix

 experienced a COVID-19 outbreak in late November 2020, and that it

 may again see a surge of cases.             But “the mere possibility that an

 inmate with medical issues may contract Covid-19 is not necessarily

 an   extraordinary      and    compelling       reason”      warranting         release.

 United States v. Sturgis, No. 10-CR-6022, 2020 WL 7063359, at *5

 (W.D.N.Y. Nov. 24, 2020) (finding forty-eight-year-old defendant

                                          11
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 12 of 15 PageID #: 185



 with obesity and poorly controlled hypertension detained at FCI

 Fort Dix failed to show “extraordinary and compelling” reasons for

 his release based on those medical conditions); see also United

 States v. Scronic, No. 18-CR-0043, 2020 WL 7048245, at *2 (S.D.N.Y.

 Nov.    30,    2020)   (finding   forty-nine-year-old      defendant       who   is

 overweight and with high blood pressure detained at FCI Fort Dix

 failed to show “extraordinary and compelling” reasons for his

 release); Evans, 2020 WL 6747881, at *6-7 (finding forty-eight-

 year-old defendant with obesity and hypertension failed to show

 “extraordinary and compelling” reasons for his release based on

 those medical conditions); Newton, 2020 WL 6784267, at *6 (finding

 twenty-six-year-old defendant with obesity and asthma failed to

 show “extraordinary and compelling” reasons for his release based

 on those medical conditions); United States v. Goldberg, 13-CR-

 0120, 2020 WL 6273947, at *3 (E.D.N.Y. Oct. 26, 2020) (collecting

 cases    where    defendants      who   are    obese,   among    other     medical

 conditions,      including   hypertension,       were   denied    compassionate

 release).      In any event, as reflected in the records maintained by

 the BOP, nearly all the inmates at FCI Fort Dix who recently

 contracted COVID-19 have since recovered, and there are currently

 only sixteen inmates listed as COVID-19 positive.                “The Court is

 mindful that the risk that COVID-19 will return to [FCI Fort Dix]

 cannot    be     fully   eliminated”     but    finds   the     downward    trend

 reassuring.       United States v. Pichardo, No. 17-CR-0512, 2020 WL

                                         12
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 13 of 15 PageID #: 186



 3819602,    at    *2   (S.D.N.Y.    July       8,    2020)      (observing    a    similar

 outbreak of COVID-19 cases at FCI Fort Dix in April that abated).

              Accordingly, the Court finds that Defendant has not

 established “extraordinary and compelling reasons” to modify his

 sentence.       18 U.S.C. § 3582(c)(1)(A)(i).

       C. The 3553(a) Factors

             Even if the Court believed Defendant had established

 “extraordinary and compelling” reasons to modify his sentence, the

 Section 3553(a) factors weigh against his release.                                Although

 Defendant pleaded guilty to a nonviolent crime, “there is a strong

 need for [him] to serve the sentence that was imposed.”                             United

 States v. Graham, No. 16-CR-0786, 2020 WL 5604050, at *3 (S.D.N.Y.

 Sept. 17, 2020).         Defendant pleaded guilty to selling a large

 amount of heroin and fentanyl in 2016 and 2017.                     As the Government

 points out, during that time, and as it remains today, “opioid

 related    hospitalizations        and    deaths         from    overdoses     increased

 dramatically.”         (Gov’t Opp. at 10.)                While Defendant was not

 charged    in    connection    with      any    specific        overdose     deaths,     he

 contributed      to    the   proliferation          of    dangerous    drugs       in   his

 community.       As such, a “reduced sentence would not reflect the

 harm suffered.”        United States v. Itzchaki, No. 16-CR-0236, 2020

 WL 4194800, at *2 (S.D.N.Y. July 21, 2020).

             Additionally,       fifteen        months      remain     on     Defendant’s

 sixty-month       sentence,    that      is,        twenty-five      percent      of    his

                                           13
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 14 of 15 PageID #: 187



 mandatory-minimum sentence remains unserved.            As such, granting

 Defendant’s request for compassionate release, “when he is more

 than a year away from completing his carceral term, would disserve

 these important § 3553(a) factors.”          United States v. Martinez,

 No. 12-CR-0862, 2020 WL 2079542, at *3 (S.D.N.Y. Apr. 30, 2020);

 United States v. Knight, No. 17-CR-0335, 2020 WL 4751490, at *2

 (S.D.N.Y. Aug. 17, 2020) (“Though Defendant has served more than

 70% of his anticipated term of imprisonment, considering his

 expected good time credit, his crime is serious and warrants him

 serving his full term of imprisonment.”).           The Court accordingly

 denies release at this time. 5




 5
  To the extent not already pursued, Defendant may seek relief in
 the form of a furlough under 18 U.S.C. § 3622 or home confinement
 as contemplated in the CARES Act, Pub. L. No. 116-136 (2020), and
 the Attorney General’s April 3, 2020 memorandum to the BOP. The
 decision to grant that relief, however, is reserved to the
 discretion of the BOP.
                                      14
Case 2:17-cr-00657-JS-ARL Document 45 Filed 12/14/20 Page 15 of 15 PageID #: 188



                                  CONCLUSION

             For   the    reasons    stated,    Defendant’s      motion    for

 compassionate release (ECF No. 38) is DENIED.            The Government is

 directed to mail a copy of this Memorandum and Order to the pro se

 Defendant at his address of record.



                                           SO ORDERED.



                                           /s/_JOANNA SEYBERT    __
                                           Joanna Seybert, U.S.D.J.


 Dated: December 14, 2020
        Central Islip, New York




                                      15
